DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s communication, amending claims, filed on 10/19/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al (US 2015/0048304) in combination with Tojo et al (US 2006/0170329)
With respect to claim 1, Niwa et al, 304 teach method of manufacturing a semiconductor light emitting element, comprising:
forming a first metal layer  ”13a” including titanium (Ti) on an n-type clad layer made of an n-type aluminum gallium nitride (AlGaN)-based semiconductor material;
forming a second metal layer”13b” including aluminum (Al) on the first metal layer”13a”; and

Niwa et al ‘304 explicitly teach first annealing Ti/Al/Ti at the temperature at 600 C to form n-type electrode contact “ 13a” on n-type cladding alyer”6”. Though claim limited annealing at less than 600C it would have been obvious to one of ordinary skill in the art to modify the invention of Niwa et al’304 through optimization within Prior Art conditions or through routine experimentation Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05, II,A.
With respect to claim 1 Niwa et al do not teach the method wherein a film density of the second metal layer before the annealing is higher than 2.6 g/cm 3 lower than 2.7 g/cm3. 
  PERODIC TABLE SHOWS ALUMINUM DENSITY WITHOUT ANNEALING is  2.7 cm3. Aluminum film density depends on process conditions of sputtering like deposition temperature or degree of purity of aluminum target, deposition speed etc. So it would have been obvious to one of ordinary skill in the art  to modify the conditions in Niwa et al ’304  to obtain desired density through optimization within Prior Art conditions or through routine experimentation Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05, II,A.

With respect to claim 2, Niwa et al do not teach the method of manufacturing a semiconductor light emitting element, wherein the second metal layer is formed by sputtering.
With respect to claim 4, Niwa et al teach  the method of manufacturing a semiconductor light emitting element, wherein a thickness of the first metal layer of titanium is 10 nm or less (see para 0014). Niwa et al teach annealing n-type  AlGaN layer and Ti/Al contact depending on Al mole fraction of n-type AlGaN  to reduce contact resistance between the n-side electrode and the n-type clad layer is 0.1 Q-cm2 or less.(see para 0030)
With respect to claim 5, Niwa et al teach the method of manufacturing a semiconductor light emitting element, further comprising: forming an active layer made of an AlGaN-based semiconductor material on the n-type clad layer; and removing a portion of each of the active layer and the n-type clad layer by dry etching to expose a portion of the n-type clad layer, wherein
the portion of the n-type clad layer is removed at an inherent etching rate of 50 nm/minute or lower, and the first metal layer of titanium”13a” is formed on an exposed surface of the n-type clad layer “6”exposed after the dry etching (para 0044).
With respect to claim  6, Niwa et al teach  the method of manufacturing a semiconductor light emitting element, wherein the n-side electrode is configured such that reflectivity for ultraviolet light entering from the n-type clad layer is 30% or higher(see fig.7, sample 1).

With respect to claim   7, Niwa et al teach the method of manufacturing a semiconductor light emitting element, wherein the n-type clad layer has a molar fraction of aluminum nitride (AIN) of 25% or 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al in combination with Su et al (US 2009/0315062)
With respect to claim 3,   Niwa et al do not teach  the method of manufacturing a semiconductor light emitting element, wherein an arithmetic mean roughness (Ra) of the second metal layer after the annealing is 5 nm or less. Niwa et al  et al do not teach surface roughness of aluminum layer. Su etal surface roughness of aluminum layer less than 10 nm for LEDs (see 0033,0044). It would have been obvious to one of ordinary skill in the art to modify the invention by teaching of Su etal having aluminum layer with surface roughness less than 10 nm 
                                        Response to Arguments
Applicant’s arguments with respect to claims  1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SAVITRI MULPURI/
Primary Examiner, Art Unit 2816